Citation Nr: 1606718	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-26 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as residuals of hernia surgery, to include as secondary to service-connected herniorrhaphy scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August 17, 1975, to August 18, 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana.

This matter originally was before the Board in December 2013.  The Board remanded the claim for additional development.  In addition, the Board notes the Veteran's representative has submitted argument in favor of an increased disability rating for the Veteran's service-connected herniorrhaphy scar.  The Board issued a decision for that claim in December 2013.  That decision was final, and the matter is no longer in appellate status.  38 C.F.R. § 20.1100(a) (2015).

Regarding the Veteran's service connection claim for a gastrointestinal disorder, the claim has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims her gastrointestinal disorder is a residual of the surgery to repair her hernia sustained during her period of active duty for training.  In the alternative, she claims the gastrointestinal symptoms are secondary to her herniorrhaphy scar.  Essentially, she is claiming service connection on multiple theories of entitlement.  Pursuant to the December 2013 Board remand, the Veteran underwent an examination in January 2014.  During the clinical interview, the Veteran described suffering from stomach pain after lifting boxes during her military service.  She underwent surgery for epigastric hernia repair in December 1975.  The Veteran reported that since her stomach surgery, she had struggled with intermittent abdominal pain that would be aggravated by lifting, twisting, or bending, chronic constipation requiring medication.  Additionally, she described experiencing nausea, flatulence, and abdominal distention.  Notwithstanding the Veteran's reports, the examiner opined that it was less likely than not that the Veteran's gastrointestinal disorder had its onset in service or as a result of service.  As rationale, the examiner focused on the lack of documentation suggestive of gastrointestinal symptoms until 2006, approximately 31 years after the Veteran's hernia operation.  The examiner also opined that it was less likely than not that the Veteran's gastrointestinal condition was caused or aggravated by the scar.  The examiner again rationalized that there was no supporting documentation showing a gastrointestinal condition until 2006.  

The Board finds the January 2014 VA examination to be inadequate because the examiner ignored the Veteran's competent and credible reports of gastrointestinal symptoms since her hernia surgery.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Here, the Veteran clearly described a history of gastrointestinal symptomatology after her hernia repair surgery.  On remand, an opinion must be rendered that accounts for these lay statements.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a qualified medical examiner who has not provided an opinion regarding the claim of entitlement to service connection for a gastrointestinal disorder, to review the claims folder and provide an opinion that fully addresses the questions below.  The examiner should state in the opinion that review of the electronic record was accomplished.  Examination of the Veteran is not required unless deemed necessary by the examiner.

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal disorder, had onset during the Veteran's active service or was caused by her active service; specifically, the examiner is asked to address the Veteran's competent and credible reports that describe gastrointestinal symptoms beginning after her 1975 hernia and subsequent surgery.

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal disorder that was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected herniorrhaphy scar?

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal disorder has been aggravated (permanently worsened) by a service-connected disability, to specifically include the service-connected herniorrhaphy scar?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The absence of evidence of treatment for a gastrointestinal disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


